DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 19 objected to because of the following informalities:  Claims 14 and 19 recite "the system" in "wherein the system is configured to image the target through a barrier which is substantially non-transmissive to visible light". “the system” in this limitation should be changed to “the mmW imaging system” for more clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOPEIKA (WO 2018015949 A1).
Regarding claim 1, KOPEIKA discloses
(Fig. 1C-1D, Upconversion system, element 100; Page 2, line 15: “There is provided, in accordance with an embodiment, an upconversion system, comprising: a glow discharge device (GDD) configured to detect signal source radiation, wherein the signal source radiation is at least one of millimeter wave (MMW) radiation and Terahertz (THz) radiation; and, a photodetector configured to measure intensity changes in visible light emitted by said GDD as a result of absorption of the signal source radiation.”), comprising: 
a mmW source configured to transmit mmW radiation to a target (Page 6, line 14: “Light input may be MMW and/or THz radiation emitted by a radiation source 110 directed at an object 153 and may reflect off of object 153 towards GDD 120 as further described herein in Fig. 1C-1D.”); 
and a mmW imaging device (Fig. 1C-1D, Upconversion system, element 100 and Page 2, line 15: “There is provided, in accordance with an embodiment, an upconversion system, comprising: a glow discharge device (GDD) configured to detect signal source radiation, wherein the signal source radiation is at least one of millimeter wave (MMW) radiation and Terahertz (THz) radiation; and, a photodetector configured to measure intensity changes in visible light emitted by said GDD as a result of absorption of the signal source radiation.”) comprising: 
an array of up-converter elements configured to convert backscatter radiation received from the target directly to visible light (Page 6, line 4: “Referring to Fig. 1A showing an upconversion system 100. Upconversion system 100 may comprise a glow discharge detector (GDD) 120, which may be configured to detect MMW and/or THz wave radiation. Upconversion system 100 may comprise a photodetector 130, which may measure the visible light emitted from GDD 120.”; Page 9, line 18: “In certain embodiments, GDD 120 may be a GDD focal point array (FPA), which may enable photodetector to detect and simultaneously image the GDD pixels.”; GDD is performing the function of the array of up-convertor elements), the up-converter array having a first 10surface and a second surface (FIG. 1B where the side of element 120 that is coupled to lens 127 is the “first surface” and the side of element 120 that is coupled to lens 135 is the “second surface”); 
a first focusing lens (FIG. 1B, element 127, “lens”) optically coupled to the first surface of the up-converter array (FIG. 1B the side of element 120 that is coupled to lens 127 is the “first surface”) and configured to direct backscatter radiation received from the target to the up- converter elements (FIG. 1B depicts the radiation reflected off of element 125 to get directed by the lens, 127, to the GDD element, 120); 
and an array of photodetectors (FIG. 1B, element 130 depicts the array of photodetectors; Page 5, line 9: “In certain embodiments, photodetector may be a focal plane array (FPA).”), the photodetector array having a first surface and a 15second surface (FIG. 1E depicts the photodetector 130 to have a “first surface” which is the side coupled to element 120, the GDD, and a “second surface” which is the side coupled to the amplifier elements, 191-193, which lead to the display results), the first surface of the photodetector array configured to receive visible light emitted by the up-converter elements (FIG. 1 B depicts the photo detector array receiving visible light emitted by the GDD), and the photodetector array configured to produce electrical signals indicative of an optical image of the target (Page 9, line 18: “In certain embodiments, GDD 120 may be a GDD focal point array (FPA), which may enable photodetector to detect and simultaneously image the GDD pixels. The image may provide an indication of the GDD's glow, which may be indicative of MMW/THz radiation incident on GDD 120.”).  

Regarding claim 2, KOPEIKA further discloses
The system of claim 1, comprising:  20an optical lens disposed between the second surface of the up-converter array and the first surface of the photodetector array (FIG. 1B, elements 135 and 145, are optical lens between the second surface of the GDD and the photodetector), the optical lens configured to direct the visible light emitted by the up-converter elements to the array of photodetectors (FIG. 1B depicts lens elements, 135 and 145 directing the visible light emitted from the GDD to the array of photodetectors).  

Regarding claim 3, KOPEIKA further discloses
The system of claim 1, wherein the first focusing lens comprises a dielectric lens or a 25metamaterial lens (Page 8, line 8: “Lens 127 may be a polyethylene (PE) lens); .  

Regarding claim 10, KOPEIKA further discloses
The system of claim 1, further comprising; a display (Page 5, line 6: “In certain embodiments, photodetector 130 may be a charge-couple device (CCD) or complementary metal-oxide- semiconductor (CMOS) camera configured to capture an image of the visible light emitted by GDD 120.”; CMOS cameras contain displays) comprising an array of display pixels coupled to the array of photodetectors (FIG. 4 depicts the imaging result on a display with display pixels; Page 3, line 4: “In certain embodiments, the upconversion system further comprises a processor operatively coupled to the photodetector, the processor configured to analyze imagery captured by the photodetector, and to compute at least one parameter of the signal source radiation based on the imagery.”; therefore, the display processor and display is coupled to the photodetector to produce the image); wherein the display is configured to convert electrical signals produced by the array 25of photodetectors to an optical image of the target (Page 2, line 28: “In certain embodiments, the radiation source is configured to modulate the frequency of the signal source radiation over time, such that a difference in the frequency indicates a distance of each pixel of an image of the GDD measured by the photodetector, enabling construction of a three-dimensional image of the object.”).  
15
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of Evans (US 20150097743 A1).

Regarding claim 4, KOPEIKA discloses [Note: what KOPEIKA does not disclose is strike-through]
The system of claim 1, comprising (Page 9, line 6:“OPM 125 may be arranged along a radiation pathway between radiation source 110 and object 153. OPM 125 may be configured such that the radiation emitted towards object 153 is incident radiation, e.g. signal source radiation 144.”; FIG. 1C, element 125, the off-axis parabolic mirror, serves the purpose of a focusing lens by directing the radiation from the source to the target. ).  

Evans discloses, 
a second focusing lens disposed at or proximate the mmW source and configured to direct the mmW radiation at the target (Paragraph 0027, “The lens/mirror assembly 10 is a passive element that focuses and directs radio frequency (RF) signals to and from the active feed 12.”) 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with Evans to include the feature of: a second focusing lens disposed at or proximate the mmW source and configured to direct the mmW radiation at the target. Both KOPEIKA and Evans are considered analysis arts as they both disclose inventions utilizing RF signals and an apparatus to focus the RF signals towards a targeted direction. KOPEIKA is very similar to the instant application as it is using a component to redirect the radiation coming from the source to the target. KOPEIKA already discloses the use of a mirror disposed near the radiation source to direct the radiation towards the object. However, KOPEIKA fails to disclose that the component to direct the radiation is a lens. It is known in the art that lens and mirrors are often used to direct signal to a specific direction. Evans discloses, a lens disposed near the RF source that focuses and directs the RF signals from the active feed to a targeted direction. The lens in this situation is serving a similar function as the mirror disclosed by KOPEIKA of directing the RF signals in a targeted direction. Therefore, it would 

Regarding claim 5, the combination of KOPEIKA and Evans discloses, 
The system of claim 4. Evans further discloses, wherein the second focusing lens comprises a dielectric lens or a metamaterial lens (Paragraph 0026, “The system 100 is described herein in connection with a passive reflector in the form of a lens/mirror assembly 10 comprising a "constant-k" or uniform dielectric  lens attached to a reflecting mirror”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with Evans to include the feature of: wherein the second focusing lens comprises a dielectric lens or a metamaterial lens.  Both KOPEIKA and Evans are considered analysis arts as they both disclose invention utilizing RF signals and an apparatus to focus the RF signals towards a targeted direction. KOPEIKA is very similar to the instant application as it is using a component to redirect the radiation coming from the source to the target. KOPEIKA already discloses the use of a mirror disposed near the radiation source to direct the radiation towards the object.  However, KOPEIKA fails to disclose that the component to direct the radiation is a lens. It is known in the art that lens and mirrors are often used to direct signal to a specific direction. Evans discloses, a lens disposed near the RF source that focuses and direst RF signals from the active feed to a targeted direction. The lens in this situation is serving a similar . 

Claims 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of Conley (US 20180356625 A1).
Regarding claim 6, KOPEIKA discloses
The system of claim 1. However, KOPEIKA fails to disclose, wherein at least the up-converter array and the photodetector array 5are packaged to define an integrated optical-to-electrical converter. 
Conley discloses, 
wherein at least the up-converter array and the photodetector array (Paragraph 0017, “FIG. 4 shows an exemplary circuit of an up-conversion system (e.g., as shown in FIG. 2). Photodiode 11 creates a current upon receiving SWIR light.”) 5are packaged to define an integrated optical-to-electrical converter (“ FIG. 3 shows an exemplary NVG system broken down into its core components. An objective lens 31 is directed towards a target of interest. A housing assembly 33 covers an image intensifier tube 35 and connects to the objective lens 31 and an eyepiece 37. An exemplary up-conversion system (not shown) can be placed within housing assembly 33 between objective lens 31 and image intensifier tube 35 such that incoming SWIR light can first enter the objective lens 31 and then reach up-conversion system. NIR light emitted by the up-conversion system can then reach the image intensifier tube 35 to amplify the light and allow an operator to view the light through the eyepiece 37.”; therefore the NVG (night vision goggle system) contains the up conversion elements and photodiode in one housing to define an optical-to-electrical converter).   

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with Conley to incorporate the feature of: wherein at least the up-converter array and the photodetector array 5are packaged to define an integrated optical-to-electrical converter. Both KOPEIKA and Conley are considered analogous arts as they disclose inventions utilizing up-converting elements and photodetector (photodiodes) to create a pixelated image. KOPEIKA is very similar to the instant application as it discloses an up-conversion system of taking in reflected mmW signals and producing an image on a display utilizing photodetectors. However, KOPEIKA fails to disclose that the up-converting elements and photodetectors are located in the same housing. Conley discloses an invention of a Night vision goggle system where the lens, up converter elements and photodetector (photodiode) are all located in the same housing. The incorporation of these elements in the same housing would allow for the components to be incorporated into a hand-held device for easier transport. This would allow for a more useful and efficient system. 

Regarding claim 7, KOPEIKA discloses
(FIG. 1B, elements 135 and 145, first and second optical lens), the optical lens configured to direct the visible light 10emitted by the up-converter elements to the array of photodetectors (FIG. 1B depicts lens elements, 135 and 145 directing the visible light emitted from the GDD to the array of photodetectors). However, KOPEIKA fails to disclose wherein at least the up-converter array, the optical lens, and the photodetector array are packaged to define an integrated optical-to-electrical converter. 
Conley discloses, 
wherein at least the up-converter array, the optical lens, and the photodetector array (Paragraph 0017, “FIG. 4 shows an exemplary circuit of an up-conversion system (e.g., as shown in FIG. 2). Photodiode 11 creates a current upon receiving SWIR light.”) are packaged to define an integrated optical-to-electrical converter (“ FIG. 3 shows an exemplary NVG system broken down into its core components. An objective lens 31 is directed towards a target of interest. A housing assembly 33 covers an image intensifier tube 35 and connects to the objective lens 31 and an eyepiece 37. An exemplary up-conversion system (not shown) can be placed within housing assembly 33 between objective lens 31 and image intensifier tube 35 such that incoming SWIR light can first enter the objective lens 31 and then reach up-conversion system. NIR light emitted by the up-conversion system can then reach the image intensifier tube 35 to amplify the light and allow an operator to view the light through the eyepiece 37.”; therefore the NVG (night vision goggle system) contains the lens, the up conversion elements and photodiode in one housing to define an optical-to-electrical converter)  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with Conley to incorporate the feature of: wherein at least the up-converter array, the optical lens, and the photodetector array are packaged to define an integrated optical-to-electrical converter. Both KOPEIKA and Conley are considered analogous arts as they disclose inventions utilizing up-converting elements and photodetector (photodiodes) to create a pixelated image. KOPEIKA is very similar to the instant application as it discloses an up-conversion system of taking in reflected mmW signals and producing an image on a display utilizing photodetectors. However, KOPEIKA fails to disclose that the lens,  up-converting elements and photodetectors are all located in the same housing. Conley discloses an invention of a Night vision goggle system where the lens, up converter elements and photodetector (photodiode) are all located in the same housing. The incorporation of these elements in the same housing would allow for an easily transportable hand-held device to produce the pixelated image. This would allow for a more useful and efficient system. 

Regarding claim 12, KOPEIKA discloses
The system of claim 10, wherein: the display (“Referring to Fig. 4, showing an upconversion imaging result in the experiment.”) is disposed at or proximate the second surface of the photodetector array (Page 5, line 6: “In certain embodiments, photodetector 130 may be a charge-couple device (CCD) or complementary metal-oxide- semiconductor (CMOS) camera configured to capture an image of the visible light emitted by GDD 120.”; CMOS cameras contain displays and the display in such cameras is proximate/coupled to the photodetector). However, KOPEIKA fails to disclose, and at least the up-converter array, the photodetector array, and the display are disposed 5in a common housing. 
Conley discloses, 
and at least the up-converter array, the photodetector array (Paragraph 0017, “FIG. 4 shows an exemplary circuit of an up-conversion system (e.g., as shown in FIG. 2). Photodiode 11 creates a current upon receiving SWIR light.”), and the display are disposed 5in a common housing (“ FIG. 3 shows an exemplary NVG system broken down into its core components. An objective lens 31 is directed towards a target of interest. A housing assembly 33 covers an image intensifier tube 35 and connects to the objective lens 31 and an eyepiece 37. An exemplary up-conversion system (not shown) can be placed within housing assembly 33 between objective lens 31 and image intensifier tube 35 such that incoming SWIR light can first enter the objective lens 31 and then reach up-conversion system. NIR light emitted by the up-conversion system can then reach the image intensifier tube 35 to amplify the light and allow an operator to view the light through the eyepiece 37.”; therefore the NVG (night vision goggle system) contains the up conversion elements, photodiodes and eyepiece depicting the light [tantamount to display] in one common housing).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with Conley to incorporate the feature of: and at least the up-converter array, the photodetector array, and the display are disposed 5in a common housing. . 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of GEOFF (WO 2016016663 A2).

Regarding claim 8, KOPEIKA discloses     
The system of claim 1. However, KOPEIKA fails to disclose, wherein: 15the mmW source is disposed in a first housing; and at least the up-converter array and the photodetector array are disposed in a second housing physically separable from the first housing.
GEOFF discloses, 
 wherein:  15the mmW source is disposed in a first housing (Page 14, Paragraph 5: “In this case, the radiation source 214 and the detection unit 204 are preferably located adjacent to one another in close proximity, such that emitted MMW/sub-MMW radiation 218 incident on the object to be analyzed 202 and the reflected radiation 212 incident on the detection unit 204 travel along substantially the same axis.”; therefore, the radiation source and the detection source are two separate entities); and at least the up-converter array and the photodetector array are disposed in a second housing physically separable from the first housing (Page 16, Paragraph 4: Said means for mechanically moving the source 214 and/or the detection unit 204 preferably comprise one or more reciprocating mechanical worm drives affixed to the source 214 and/or detection unit, and configured to displace the source 214 and/or detection unit 204 such that the phase of the radiation is varied between 0 to 360.; therefore, the source and the detector (which contains the optical components) are physically separable from eachother).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with GEOFF to incorporate the features of: wherein: 15the mmW source is disposed in a first housing; and at least the up-converter array and the photodetector array are disposed in a second housing physically separable from the first housing. Both KOPEIKA and GEOFF are considered analogous arts as they both disclose systems and method of using millimeter wave radars to transmit waves to a target and to detect the received electromagnetic radiation and convert it to an image. KOPEIKA is very similar to the instant application as it discloses an up-conversion system of taking in reflected mmW signals and producing an image on a display utilizing photodetectors. However, KOPEIKA fails to disclose, wherein: 15the mmW source is disposed in a first housing; and at least the up-converter array and 

Regarding claim 9, KOPEIKA discloses     
The system of claim 1. However, KOPEIKA fails to disclose, wherein at least the mmW source, the up-converter array, and the 20photodetector array are disposed in or supported by a common housing (Page 32, Paragraph 2, line 7: “Advantageously, providing a single hybrid component capable of focusing both MMW/sub-MMW and NIR radiation minimises the amount of space needed to house the apparatus, and the number of optical components required hence minimising weight. Thus the portability of the apparatus is improved. It is also noted that by housing MMW/sub-MMW and NIR imaging devices within a single unit and sharing optical components, the cost of the apparatus is reduced in comparison with separate MMW/sub-MMW and NIR imaging devices in isolation.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with GEOFF to incorporate the features of: wherein at least the Page 32, Paragraph 2, line 7, “Advantageously, providing a single hybrid component capable of focusing both MMW/sub-MMW and NIR radiation minimises the amount of space needed to house the apparatus, and the number of optical components required hence minimising weight. Thus the portability of the apparatus is improved. It is also noted that by housing MMW/sub-MMW and NIR imaging devices within a single unit and sharing optical components, the cost of the apparatus is reduced in comparison with separate MMW/sub-MMW and NIR imaging devices in isolation.” Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with GEOFF to include the features mentioned above. The incorporation of such features would lead to a more useful and efficient system. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of BINDER (US 20190154439 A1).
Regarding claim 11, KOPEIKA discloses 
The system of claim 10. However, KOPEIKA fails to disclose, wherein the display is configured to produce motion video. 
BINDER discloses, 
wherein the display is configured to produce motion video (Paragraph 0206, “The image sensor 262 commonly includes a panel with a matrix of tiny light-sensitive diodes (photocells), converting the image light to electric charges and then to electric signals, thus creating a video picture or a still image by recording the light intensity.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with BINDER to incorporate the feature of: wherein the display is configured to produce motion video. Both KOPEIKA and BINDER are considered analogous arts as they both disclose technology used to covert optical signals to electrical signals to display images on apparatuses such as cameras. KOPEIKA is very similar to the instant application as it discloses an up-conversion system of taking in reflected mmW signals and producing an image on a display utilizing photodetectors. However, KOPEIKA fails to disclose wherein the display is configured to produce motion video. BINDER discloses that the image sensor include photocells (photodiodes) that convert the image light to electrical signals and therefore create a video picture. Camera devices commonly utilize photodiodes to produce images and videos based on electrical signals. The incorporation of producing motion video in addition to a still image as . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of Mohamadi (US 9316732 B1).
Regarding claim 14, KOPEIKA discloses
The system of claim 1. However, KOPEIKA fails to disclose, wherein the system is configured to image the target through a barrier which is substantially non-transmissive to visible light. 
Mohamadi discloses, 
wherein the system is configured to image the target (Paragraph 22, “System 100 may also provide a display 120, in communication with radar transceiver array 110, for displaying a processed radar image 122 of subject 102” ) through a barrier which is substantially non-transmissive to visible light (Paragraph 30, “ Radar transceiver 1000 may transmit narrow radio frequency (RE) pulses at a certain pulse repetition frequency (PRF). For example, transceiver 1000 may emit RE radiation in the form of rapid wideband (narrow width) radar pulses at a chosen pulse repetition frequency (PRF) in the 1-100 MHz band. The pulses can penetrate various kinds of material—such as clothing, vinyl, and leather, that could be used for concealing contraband—with varying attenuation constant”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with Mohamadi to incorporate the feature of: wherein the system . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of KOFMAN (WO 2007102142 A1) further in view of Regere (US 20080293008 A1).
Regarding claim 13, KOPEIKA discloses
KOPEIKA fails to disclose, wherein: the target comprises a chipless RFID tag; and the system further comprises a decoder coupled to the array of photodetectors, the 10decoder configured to decode data encoded in the RFID tag. 
KOFMAN discloses [note: what KOFMAN does not disclose is strike-through]
 wherein: the target comprises a chipless RFID tag (Page 5, line 11: “According to a first aspect of the present invention, a novel chipless radio frequency identification (RFID) data tag is provided that can be target interrogated by a radar-type reader system.”); and the system further comprises a decoder (Page 30, line 24: “The pattern of the symbol elements is used for decoding (block 159) the data carried by the tag. According to an embodiment of the present invention, the decoding of the data includes descrambling and recovering the data stored in the tag that might be encoded in a numeric or alphanumeric format.”).  The combination of KOPEIKA and KOFMAN fail to disclose, a decoder coupled to the array of photodetectors. 

Regere discloses, 
a decoder coupled to the array of photodetectors (Paragraph 0037, “The photodetector 245 converts the light signal it receives into an electrical signal and transmits it to the decoder 233 via the conductor 247.”)

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of KOPEIKA and KOFMAN with Regere to incorporate the . 

Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of Oakes (US 9129332 B1).
Regarding claim 15, KOPEIKA discloses
A millimeter-wave (mmW) imaging system (Fig. 1C-1D, Upconversion system, element 100; Page 2, line 15: “There is provided, in accordance with an embodiment, an upconversion system, comprising: a glow discharge device (GDD) configured to detect signal source radiation, wherein the signal source radiation is at least one of millimeter wave (MMW) radiation and Terahertz (THz) radiation; and, a photodetector configured to measure intensity changes in visible light emitted by said GDD as a result of absorption of the signal source radiation.”), comprising: 
a mmW source configured to transmit mmW radiation to a target (Page 6, line 14: “Light input may be MMW and/or THz radiation emitted by a radiation source 110 directed at an object 153 and may reflect off of object 153 towards GDD 120 as further described herein in Fig. 1C-1D.”); 
and a mmW imaging device (Fig. 1C-1D, Upconversion system, element 100 and Page 2, line 15: “There is provided, in accordance with an embodiment, an upconversion system, comprising: a glow discharge device (GDD) configured to detect signal source radiation, wherein the signal source radiation is at least one of millimeter wave (MMW) radiation and Terahertz (THz) radiation; and, a photodetector configured to measure intensity changes in visible light emitted by said GDD as a result of absorption of the signal source radiation.”)  comprising: 
(Page 6, line 4: “Referring to Fig. 1A showing an upconversion system 100. Upconversion system 100 may comprise a glow discharge detector (GDD) 120, which may be configured to detect MMW and/or THz wave radiation. Upconversion system 100 may comprise a photodetector 130, which may measure the visible light emitted from GDD 120.”; Page 9, line 18: “In certain embodiments, GDD 120 may be a GDD focal point array (FPA), which may enable photodetector to detect and simultaneously image the GDD pixels.”; GDD is performing the function of the array of up-convertor elements), the glow discharge device having a first surface and a second surface (FIG. 1B where the side of element 120 that is coupled to lens 127 is the “first surface” and the side of element 120 that is coupled to lens 135 is the “second surface”);  
20a first focusing lens (FIG. 1B, element 127, “lens”) disposed at or proximate the first surface of the glow discharge device (FIG. 1B the side of element 120 that is coupled to lens 127 is the “first surface”)  and configured to direct backscatter radiation received from the target to the GDD pixels (FIG. 1B depicts the radiation reflected off of element 125 to get directed by the lens, 127, to the GDD element, 120); 
an array of photodetectors (FIG. 1B, element 130 depicts the array of photodetectors; Page 5, line 9: “In certain embodiments, photodetector may be a focal plane array (FPA).”), the photodetector array having a first surface and a second surface (FIG. 1E depicts the photodetector 130 to have a “first surface” which is the side coupled to element 120, the GDD, and a “second surface” which is the side coupled to the amplifier elements, 191-193, which lead to the display results);  
(FIG. 1B, elements 135 and 145, are optical lens between the second surface of the GDD and the photodetector), the optical lens configured to direct light emitted by the GDD pixels to the array of photodetectors (FIG. 1B depicts lens elements, 135 and 145 directing the visible light emitted from the GDD to the array of photodetectors); and 
at least one of:  Page 19 Docket No.: 20190230US01/ 0600.000322US01
Patent Applicationa display (Page 5, line 6: “In certain embodiments, photodetector 130 may be a charge-couple device (CCD) or complementary metal-oxide- semiconductor (CMOS) camera configured to capture an image of the visible light emitted by GDD 120.”; CMOS cameras contain displays)  comprising an array of display pixels coupled to the array of photodetectors (FIG. 4 depicts the imaging result on a display with display pixels; Page 3, line 4: “In certain embodiments, the upconversion system further comprises a processor operatively coupled to the photodetector, the processor configured to analyze imagery captured by the photodetector, and to compute at least one parameter of the signal source radiation based on the imagery.”; therefore, the display processor and display is coupled to the photodetector to produce the image);, the display configured to convert electrical signals produced by the array of photodetectors to an optical image of the target (Page 2, line 28: “In certain embodiments, the radiation source is configured to modulate the frequency of the signal source radiation over time, such that a difference in the frequency indicates a distance of each pixel of an image of the GDD measured by the photodetector, enabling construction of a three-dimensional image of the object.”); However, KOPEIKA fails to disclose, and a 

Oakes discloses, 
 and a decoder (Paragraph 39, “ Additionally, nearly all barcode readers contain decoder circuitry analyzing the barcode's image data provided by the photo conductor and sending the barcode's content to the scanner's output port. Examples of reader types are described below:”) coupled to the array of photodetectors, the decoder 5configured to decode data encoded in the target (Paragraph 43, “As with the pen type reader, a photodiode is used to measure the intensity of the light reflected back from the bar code. In both pen readers and laser scanners, the light emitted by the reader is tuned to a specific frequency and the photodiode is designed to detect only this modulated light of the same frequency.”; decoder and photodiode are coupled together to read bar code) configured as an RFID tag (Paragraph 48, “However, the scanner 402 for mobile devices shown in FIG. 4 is provided as an example only and other suitable scanning devices may be used including those integrated within a mobile computing device 407 and those using other scanning technologies such as RFID”)
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KOPEIKA with Oakes to incorporate the features of, and a decoder coupled to the array of photodetectors, the decoder 5configured to decode data encoded in the target configured as an RFID tag. Both KOPEIKA and Oakes are considered analogous arts as they both disclose the use of a sensor to transmit signals and receive reflected signals from targets (RFID 

Regarding claim 16, the combination of KOPEIKA and Oakes discloses
The system of claim 15. Oakes further discloses, comprising the display (Fig. 1, element 242 depicts the Monitor) and the decoder (Paragraph 39, “ Additionally, nearly all barcode readers contain decoder circuitry analyzing the barcode's image data provided by the photo conductor and sending the barcode's content to the scanner's output port. Examples of reader types are described below:”).

. 

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of Oakes (US 9129332 B1) as applied to claim 15 above, and further in view of Conley (US 20180356625 A1).
Regarding claim 17, the combination of KOPEIKA and Oakes
The system of claim 15, wherein:  10the system comprises the display (Page 5, line 6: “In certain embodiments, photodetector 130 may be a charge-couple device (CCD) or complementary metal-oxide- semiconductor (CMOS) camera configured to capture an image of the visible light emitted by GDD 120.”; CMOS cameras contain displays). However, the combination of KOPEIKA and Oakes fails to disclose, and at least the glow discharge device, the optical lens, the photodetector array, and the display are packaged to define an integrated optical-to-electrical converter.  
Conley discloses, 
	and at least the glow discharge device, the optical lens, the photodetector array (Paragraph 0017, “FIG. 4 shows an exemplary circuit of an up-conversion system (e.g., as shown in FIG. 2), and the display are packaged to define an integrated optical-to-electrical converter (“ FIG. 3 shows an exemplary NVG system broken down into its core components. An objective lens 31 is directed towards a target of interest. A housing assembly 33 covers an image intensifier tube 35 and connects to the objective lens 31 and an eyepiece 37. An exemplary up-conversion system (not shown) can be placed within housing assembly 33 between objective lens 31 and image intensifier tube 35 such that incoming SWIR light can first enter the objective lens 31 and then reach up-conversion system. NIR light emitted by the up-conversion system can then reach the image intensifier tube 35 to amplify the light and allow an operator to view the light through the eyepiece 37.”; therefore the NVG (night vision goggle system) contains the up conversion elements [tantamount to a GDD] and photodiode and optical lens and eyepiece through which the image can be viewed [tantamount to display] all in one housing to define an optical-to-electrical converter).  



Regarding claim 18, the combination of KOPIEKA and Oakes and Conley discloses 
The system of claim 17. Oakes further discloses, wherein the display (Paragraph 21, “A monitor 242 or other type of display device is also connected to the system bus 221 via an interface, such as a video interface 232.”) is configured to produce motion video (Paragraph 47, “2D imaging scanners are the fourth and newest type of bar code reader currently available. They use a small video camera to capture an image of a bar code. The reader then uses sophisticated digital image processing techniques to decode the bar code. Video cameras use the same CCD technology as in a CCD bar code reader except that instead of having a single row of sensors, a video camera has hundreds of rows of sensors arranged in a two dimensional array so that they can generate an image.”)  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of KOPIEKA and Conley with Oakes to incorporate the feature of: wherein the display is configured to produce motion video. All arts disclosed for this claim are considered analogous as they all utilize a signal source to detect a target and attain characteristics of the target based on the reflected signals off the target. KOPEIKA is very similar to the instant application as it discloses an up-conversion system of taking in reflected mmW signals and producing an image on a display utilizing photodetectors. However, the combination of KOPIEKA and Conley alone fail to disclose to disclose wherein the display is configured to produce motion video. Oakes discloses a monitor display that can produce video. Most displays which are capable of depicting still images utilizing photodetectors to convert the light to an electrical signal can also depict motion video. The incorporation of producing motion video in addition to an image as disclosed by KOPEIKA would be a useful feature to incorporate into the invention and would lead to a more optimized system. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable KOPEIKA (WO 2018015949 A1) in view of Oakes (US 9129332 B1) as applied to claim 15 above, and further in view of Mohamadi (US 9316732 B1).
Regarding claim 19, the combination of KOPEIKA and Oakes discloses 
The system of claim 15. However the combination of KOPEIKA and Oakes fails to disclose, wherein the system is configured to image the target through a barrier which is substantially non-transmissive to visible light.  
Mohamadi discloses, 
wherein the system is configured to image the target (Paragraph 22, “System 100 may also provide a display 120, in communication with radar transceiver array 110, for displaying a processed radar image 122 of subject 102” ) through a barrier which is substantially non-transmissive to visible light (Paragraph 30, “ Radar transceiver 1000 may transmit narrow radio frequency (RE) pulses at a certain pulse repetition frequency (PRF). For example, transceiver 1000 may emit RE radiation in the form of rapid wideband (narrow width) radar pulses at a chosen pulse repetition frequency (PRF) in the 1-100 MHz band. The pulses can penetrate various kinds of material—such as clothing, vinyl, and leather, that could be used for concealing contraband—with varying attenuation constant”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of KOPEIKA and Oakes with Mohamadi to incorporate the feature of: wherein the system is configured to image the target through a barrier which is substantially non-transmissive to visible light. KOPEIKA and Oakes and Mohamadi are all . 

Claims 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of Oakes (US 9129332 B1).

Regarding claim 20, the same analysis and cited section for corresponding system claim 15 is applied. 

Regarding claim 21, KOPEIKA further discloses, 
The method of claim 20, comprising directing the visible light through an optical lens to the array of optical-to-electrical converters (FIG. 1B depicts lens elements, 135 and 145 directing the visible light emitted from the GDD to the array of photodetectors).  

Regarding claim 23, KOPEIKA further discloses 
The method of claim 20, wherein up-converting comprises up-converting the received 5backscatter radiation directly to visible light via a glow discharge device (Page 6, line 4: “Referring to Fig. 1A showing an upconversion system 100. Upconversion system 100 may comprise a glow discharge detector (GDD) 120, which may be configured to detect MMW and/or THz wave radiation. Upconversion system 100 may comprise a photodetector 130, which may measure the visible light emitted from GDD 120.”).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of Oakes (US 9129332 B1) as applied to claim 20 above, and further in view of Evans (US 20150097743 A1).
Regarding claim 22, the combination of KOPEIKA and Oakes discloses [Note: what is not disclosed by the combination is strike-through]
The method of claim 20, wherein receiving comprises receiving, by the mmW imaging device, backscatter radiation from the target (Page 9, line 6:“OPM 125 may be arranged along a radiation pathway between radiation source 110 and object 153. OPM 125 may be configured such that the radiation emitted towards object 153 is incident radiation, e.g. signal source radiation 144.”; FIG. 1C, element 125 serves the purpose of a focusing lens by directing the radiation from the source to the target. ).  
Evans discloses, 
backscatter radiation from the target via a mmW focusing lens (Paragraph 0027, “The lens/mirror assembly 10 is a passive element that focuses and directs radio frequency (RF) signals to and from the active feed 12.”) 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of KOPEIKA and Oakes with Evans to include the feature of: lens disposed at or proximate the mmW source and configured to direct the mmW radiation at the target. KOPEIKA and Oakes and Evans are all considered analogous arts as they all disclose inventions utilizing a signal source and an apparatus to focus the signals towards a targeted direction and to receive and process the reflected signals. KOPEIKA is very similar to the instant application as it is using a component to redirect the radiation coming from the source to the target. KOPEIKA already discloses the use of a mirror disposed near the radiation source to direct the radiation towards the object. However, KOPEIKA fails to disclose that the component to direct the radiation is a lens. It is known in the art that lens and mirrors are often used to direct signal to a specific direction. Evans discloses, a lens disposed near the RF source that focuses and directs the RF signals from the active feed to a targeted direction. The lens in this situation is serving a similar function as the mirror disclosed by KOPEIKA of directing the RF signals in a targeted direction. Therefore, it would have been obvious to someone in the art . 

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPEIKA (WO 2018015949 A1) in view of Oakes (US 9129332 B1) as applied to claim 20 above, and further in view of Mohamadi (US 9316732 B1).
Regarding claim 24, the combination of KOPEIKA and Oakes discloses, 
The method of claim 20. However, the combination of KOPEIKA and Oakes fails to disclose, wherein: transmitting comprises transmitting the mmW radiation through a visually non- transmissive barrier at the target; and 10receiving comprises receiving the backscatter radiation from the target via the non- transmissive barrier.  
Mohamadi discloses, 
wherein: transmitting comprises transmitting the mmW radiation through a visually non- transmissive barrier at the target (Paragraph 30, “ Radar transceiver 1000 may transmit narrow radio frequency (RE) pulses at a certain pulse repetition frequency (PRF). For example, transceiver 1000 may emit RE radiation in the form of rapid wideband (narrow width) radar pulses at a chosen pulse repetition frequency (PRF) in the 1-100 MHz band. The pulses can penetrate various kinds of material—such as clothing, vinyl, and leather, that could be used for concealing contraband—with varying attenuation constant”); and 10receiving comprises receiving the backscatter radiation from the target via the non- transmissive barrier (Paragraph 30, “Transceiver 1000 may receive radar signals and perform the required signal processing on a reflected pulse response to construct a digitized representation of the subject 102”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of KOPEIKA and Oakes with Mohamadi to incorporate the feature of: wherein: transmitting comprises transmitting the mmW radiation through a visually non- transmissive barrier at the target; and 10receiving comprises receiving the backscatter radiation from the target via the non-transmissive barrier. KOPEIKA and Oakes and Mohamadi are all considered analogous arts as they all disclose inventions for transmitting signals at a target and receiving and processing the reflected signals. KOPEIKA is very similar to the instant application as it discloses an up-conversion system of taking in reflected mmW signals and producing an of a target image on a display utilizing photodetectors. However, KOPEIKA fails to disclose wherein the system is configured to image the target through a barrier which is substantially non-transmissive to visible light. Mohamadi discloses a system which can transmit millimeter wave radar signals through various kinds of “non-transmissive to visible light” materials such as clothes, leather, etc. The target which is concealed behind these materials can be imaged using the system as disclosed by Mohamadi. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of KOPEIKA and Oakes with Mohamadi to incorporate this feature. The incorporation of this feature would be very useful in imaging targets that may be concealed but need to be identified. The incorporation of this feature would lead to a more useful and optimized system. 
Regarding claim 25, Mohamadi further discloses 
wherein the non-transmissive barrier comprises a wall, a garment, luggage, a backpack, a purse, a box, or a container (Paragraph 30, “ Radar transceiver 1000 may transmit narrow radio frequency (RE) pulses at a certain pulse repetition frequency (PRF). For example, transceiver 1000 may emit RE radiation in the form of rapid wideband (narrow width) radar pulses at a chosen pulse repetition frequency (PRF) in the 1-100 MHz band. The pulses can penetrate various kinds of material—such as clothing, vinyl, and leather, that could be used for concealing contraband—with varying attenuation constant”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of KOPEIKA and Oakes with Mohamadi to incorporate the feature of: wherein the non-transmissive barrier comprises a wall, a garment, luggage, a backpack, a purse, a box, or a container. KOPEIKA and Oakes and Mohamadi are all considered analogous arts as they all disclose inventions for transmitting signals at a target and receiving and processing the reflected signals. KOPEIKA is very similar to the instant application as it discloses an up-conversion system of taking in reflected mmW signals and producing an of a target image on a display utilizing photodetectors. However, KOPEIKA fails to disclose wherein the non-transmissive barrier comprises a wall, a garment, luggage, a backpack, a purse, a box, or a container. Mohamadi discloses a system which can transmit millimeter wave radar signals through various kinds of “non-transmissive to visible light” materials such as clothes, leather, etc. The target which is concealed behind these materials can be imaged using the system as disclosed by Mohamadi. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of KOPEIKA and Oakes with . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yap (US 10677713 B1) is considered analogous art as it discloses, a source for illuminating molecules in a gas mixture and a module to image the reflected signals off of the molecules. The system utilizes up conversion and photodetector elements. 
Nemet (US 20210293931 A1) is considered analogous art as it discloses, Abstract: “Systems and methods are disclosed for a LIDAR system with a mirror housing and a window. The LIDAR system may include a light deflector, a mirror housing encasing the light deflector comprising a window for transmitting light between the light deflector and an exterior of the mirror housing, and a sensor positioned outside the mirror housing for detecting light signals from an environment of the LIDAR system. The light signals may propagate from the environment through the window to the light deflector, and from the light deflector through the window to the sensor. The window may be configured such that light arriving from outside of a field of view of the LIDAR system is deflected by the window away from the sensor. The LIDAR system may also include a processor for processing the light signals detected by the sensor to determine a distance to an object in the environment of the LIDAR system.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648